FILED
                           NOT FOR PUBLICATION
                                                                                MAY 4 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LEROY ALBERT LEWIS, Trustee,                     No.    20-55100
Marsha Stern Nevada Irrevocable
Spendthrift Trust,                               D.C. No.
                                                 2:18-cv-08615-PSG-JEM
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

MAXIMILIAN SANDOR, Trustee, Alpha
Beta Gamma Trust; Trustee, Sunland
Financial Services, AKA Joachim
Steingruebner; DOES, 1-10 Inclusive;
GUNTER ZIELKE, AKA Alex Hamlin,
AKA Merlin Silk, AKA Gunter M. Zielke,
AKA Gunter Maria Zielke; PRAPAPUN
ZIELKE, AKA Prapapun Chaiprasert,
AKA Gigi Zielke; CANDACE HOWELL,

              Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Central District of California
                 Philip S. Gutierrez, Chief District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted May 3, 2021**
                              San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      LeRoy Lewis, as Trustee of the Marsha Stern Nevada Irrevocable

Spendthrift Trust, timely appeals the district court’s order dismissing his quiet title

action with prejudice for lack of subject matter jurisdiction. We affirm.

      The district court did not have diversity jurisdiction under 28 U.S.C. § 1332

because Lewis only sued Maximilian Sandor in his own name, as trustee of two

trusts with purported interests in the subject property, thus destroying complete

diversity. See Demarest v. HSBC Bank USA, N.A., 920 F.3d 1223, 1228 (9th Cir.

2019); see also Americold Realty Tr. v. Conagra Foods, Inc., 577 U.S. 378, 383,

136 S. Ct. 1012, 1016, 194 L. Ed. 2d 71 (2016); Navarro Sav. Ass’n v. Lee, 446

U.S. 458, 465–66, 100 S. Ct. 1779, 1784, 64 L. Ed. 2d 425 (1980). The district

court did not err when it rejected Lewis’s speculative assertion that Sandor falsified

his certificate of naturalization. See Safe Air for Everyone v. Meyer, 373 F.3d

1035, 1039 (9th Cir. 2004). And though litigants may sometimes cure lack of

subject matter jurisdiction by dismissing the party that defeats diversity of




      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     20-55100
citizenship,1 California law requires that the plaintiff in a quiet title action “name

as defendants the persons having adverse claims that are of record or known to the

plaintiff or reasonably apparent from an inspection of the property.” Cal. Civ.

Proc. Code § 762.060(b); see also Cal. Civ. Proc. Code § 762.010; Ranch at the

Falls LLC v. O’Neal, 250 Cal. Rptr. 3d 585, 597–98 (Ct. App. 2019). Finally, even

if the citizenship of the trusts’ beneficiaries, rather than that of their trustees, were

determinative of diversity jurisdiction here, Lewis did not meet his burden of

showing who the trusts’ beneficiaries are. See Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). As a

result, the district court did not err when it held that it lacked diversity jurisdiction

over the action.

       Likewise, the district court did not err when it determined that it lacked

subject matter jurisdiction under either 28 U.S.C. § 1331 or § 1367(a). The 2008

default judgment is far too removed from the current proceeding to have provided

the district court with ancillary jurisdiction. See Peacock v. Thomas, 516 U.S. 349,

354, 116 S. Ct. 862, 867, 133 L. Ed. 2d 817 (1996); Kokkonen, 511 U.S. at 378–80,

114 S. Ct. at 1676. Moreover, supplemental jurisdiction under § 1367 is inapposite



       1
        See Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 571–73, 124
S. Ct. 1920, 1924–25, 158 L. Ed. 2d 866 (2004).

                                             3                                     20-55100
because this proceeding is separate from the prior action that led to the default

judgment. See Peacock, 516 U.S. at 355, 116 S. Ct. at 867.

      Finally, the district court did not abuse its discretion by dismissing the action

with prejudice. See Fed. R. Civ. P. 15(a)(2); DCD Programs, Ltd. v. Leighton, 833

F.2d 183, 186 (9th Cir. 1987). The district court found that Lewis and his attorney

had engaged in bad faith conduct. Those findings were not clearly erroneous. See

United States v. Hinkson, 585 F.3d 1247, 1259–63 (9th Cir. 2009) (en banc).

Because of that bad faith conduct, the district court did not abuse its discretion by

dismissing the action without leave to amend and with prejudice. See Sorosky v.

Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987).

      AFFIRMED.




                                           4                                    20-55100